UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D (Rule 13d-1 and Rule 13d-2) (Amendment No. 12) Under the Securities Exchange Act of 1934 YONGYE INTERNATIONAL, INC. (Name of Issuer) Common Stock, par value $0.001 (Title of Class of Securities) 98607B106 (CUSIP Number) Marco Chung Morgan Stanley Level 46, International Commerce Centre 1 Austin Road West, Kowloon Hong Kong +(852) 2848-5200 With a copy to John E.Lange, Esq. Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the Americas New York, New York 10019-6064 (212) 373-3000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 3, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule 13d-1(g), check the following box []. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7(b) for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 98607B106 SC 13D Page 2 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON MORGAN STANLEY 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) x 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON -0- 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON HC, CO CUSIP No. 98607B106 SC 13D Page 3 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON MS HOLDINGS INCORPORATED 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) x 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON -0- 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON HC, CO CUSIP No. 98607B106 SC 13D Page 4 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON MORGAN STANLEY PRIVATE EQUITY ASIA III, INC. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) x 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON -0- 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON HC, CO CUSIP No. 98607B106 SC 13D Page 5 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON MORGAN STANLEY PRIVATE EQUITY ASIA III, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) x 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON -0- 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON OO CUSIP No. 98607B106 SC 13D Page 6 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON MORGAN STANLEY PRIVATE EQUITY ASIA III, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) x 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON -0- 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON PN CUSIP No. 98607B106 SC 13D Page 7 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON MORGAN STANLEY PRIVATE EQUITY ASIA EMPLOYEE INVESTORS III, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) x 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON -0- 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON PN CUSIP No. 98607B106 SC 13D Page 8 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON MORGAN STANLEY PRIVATE EQUITY ASIA III HOLDINGS (CAYMAN) LTD 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) x 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON -0- 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON OO CUSIP No. 98607B106 SC 13D Page 9 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON MSPEA AGRICULTURE HOLDING LIMITED 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) x 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON -0- 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON OO CUSIP No. 98607B106 SC 13D Page10 TABLE OF CONTENTS Item 2. Identity and Background Item 4. Purpose of the Transaction Item 5. Interest in Securities of the Issuer Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer Item 7. Material to be Filed as Exhibits SCHEDULES A B SIGNATURES CUSIP No. 98607B106 SC 13D Page11 INTRODUCTORY NOTE The following constitutes Amendment No. 12 (this “Amendment”) to the Schedule 13D filed by the undersigned on June 10, 2011, as amended and/or supplemented by Amendment No. 1 to the Schedule 13D filed on August 26, 2011, Amendment No. 2 to the Schedule 13D filed on September 7, 2011, Amendment No. 3 to the Schedule 13D filed on September 9, 2011, Amendment No. 4 to the Schedule 13D filed on October 16, 2012, Amendment No. 5 to the Schedule 13D filed on December 28, 2012, Amendment No. 6 to the Schedule 13D filed on May 17, 2013, Amendment No. 7 to the Schedule 13D filed on September 25, 2013, Amendment No.8 to the Schedule 13D filed on October 16, 2013, Amendment No.9 to the Schedule 13D filed on November 26, 2013, Amendment No.10 to the Schedule 13D filed on March 26, 2014 and Amendment No.11 to the Schedule 13D filed on April 10, 2014 (as amended, the “Schedule 13D”). Except as specifically amended by this Amendment, the Schedule 13D remains in full force and effect. Capitalized terms used but not defined in this Amendment have meanings provided in the Schedule 13D. Item 2. Identity and Background. The response set forth in Item 2 of the Schedule 13D is hereby amended and supplemented by the following. This Amendment is being filed jointly on behalf of (i) Morgan Stanley, a Delaware corporation (“MS Parent”), (ii) MS Holdings Incorporated, a Delaware corporation (“MS Holdings”), (iii) Morgan Stanley Private Equity Asia III, Inc., a Delaware corporation (“MS Inc”), (iv) Morgan Stanley Private Equity Asia III, L.L.C., a Delaware limited liability company (“MS LLC”), (v) Morgan Stanley Private Equity Asia III, L.P., a Cayman Islands limited partnership (“MS LP”), (vi) Morgan Stanley Private Equity Asia Employee Investors III, L.P., a Cayman Islands limited partnership (“MS Employee”), (vii) Morgan Stanley Private Equity Asia III Holdings (Cayman) Ltd, a Cayman Islands limited liability company (“MSPEA Holdings”) and (viii) MSPEA Agriculture Holding Limited, a Cayman Islands limited liability company (“MSPEA”) (collectively, the “Reporting Persons”). The Reporting Persons have entered into a joint filing agreement, dated as of July 7, 2014, a copy of which is attached hereto as Exhibit 99.1. The name, business address, present principal occupation or employment and citizenship of each director and executive officer of MS Parent, MS Holdings, MS Inc, MSPEA Holdings and MSPEA, and the name, business address, present principal occupation or employment and citizenship of each executive officer of MS LLC, MS LP and MS Employee are set forth in Schedule A attached hereto and incorporated herein by reference. During the last five years, none of the Reporting Persons, nor, to the knowledge of the Reporting Persons, any of the persons listed on Schedule A attached hereto and incorporated herein by reference, has been (1) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (2) a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws, other than, in the case of clause (2), as described in Schedule B attached hereto and incorporated herein by reference. Item 4. Purpose of the Transaction. Item 4 of the Schedule 13D is hereby amended and supplemented by adding the following at the end thereof: On June 6, 2014, the Company held a special meeting of stockholders (the “Special Meeting”) at Jinshan Economic Development Zone, Hohhot City, Inner Mongolia, the People’s Republic of China. At the Special Meeting, the Company’s stockholders voted to adopt the previously disclosed Merger Agreement, as amended by Merger Agreement Amendment No. 1, by and among the Company, Full Alliance, Parent and Merger Sub, providing for the merger of Merger Sub with and into the Company (the “Merger”), with the Company surviving the Merger as a wholly owned subsidiary of Parent. CUSIP No. 98607B106 SC 13D Page12 On July 3, 2014, pursuant to the terms of the Merger Agreement, Merger Sub merged with and into the Company, with the Company surviving the Merger as a wholly owned subsidiary of Parent. At the effective time of the Merger (the “Effective Time”), each share of Common Stock issued and outstanding immediately prior to the Effective Time (other than certain excluded shares of Common Stock including, without limitation, the Rollover Shares (as defined below)) was cancelled and ceased to exist in exchange for the right to receive US$7.10 in cash without interest and net of any applicable withholding taxes. Pursuant to the terms of the previously disclosed Contribution Agreement and the Amendment to the Contribution Agreement, the Rollover Holders contributed to Parent an aggregate of 12,370,747 shares of Common Stock and 6,505,113 shares of Series A Convertible Preferred Stock (collectively, the “Rollover Shares”) in connection with the closing of the Merger, and Full Alliance issued to the Rollover Holders 555,000 ordinary shares, 11,017,908 preferred shares, and an option to purchase 2,030,000 ordinary shares, in each case, of Full Alliance, which owns 100% of the equity interests of Parent. Upon the consummation of the Merger, the Company became a wholly-owned subsidiary of Parentwith 10,000 shares of common stock outstanding (solely owned by Parent) and the separate corporate existence of Merger Sub ceased.As a result of the Merger, the Common Stock ceased to trade on The NASDAQ Global Select Market (“NASDAQ”) and the Company became eligible for delisting from NASDAQ and termination of registration pursuant to Rules 12g-4(a)(1) and 12h-3(b)(1)(i) of the Securities Exchange Act of 1934, as amended. Item 5. Interest in Securities of the Issuer. Item 5 of the Schedule 13D is hereby amended and restated in its entirety as follows: (a) and (b). As of the date of this Amendment, none of the Reporting Persons has beneficial ownership of any securities of the Company. (c). Except as described herein, none of the Reporting Persons has effected any transaction in the Company’s common stock during the past 60 days. (d). Not applicable. (e). As described above, the Reporting Persons ceased to beneficially own any shares of the Company’s common stock on July 3, 2014. Item 6. Contracts, Arrangements, Undertakings or Relationships with respect to the Securities of the Issuer. Item 6 of the Schedule 13D is hereby amended and supplemented by adding the following at the end thereof: The descriptions in Item 4 herein of the Merger Agreement, the Merger Agreement Amendment No. 1, the Contribution Agreement and the Amendment to the Contribution Agreement are incorporated herein by reference and are qualified in their entirety by the full text of the Merger Agreement, which was filed as Exhibit 99.2 of Amendment No. 7 to the Schedule 13D filed on September 25, 2013, the Merger Agreement Amendment No. 1, which was filed as Exhibit 99.2 of Amendment No.11 to the Schedule 13D filed on April 10, 2014, the Contribution Agreement, which was filed as Exhibit 99.8 of Amendment No. 7 to the Schedule 13D filed on September 25, 2013 and the Amendment to the Contribution Agreement, which was filed as Exhibit 99.2 of Amendment No.9 to the Schedule 13D filed on November 26, 2013. CUSIP No. 98607B106 SC 13D Page13 Item 7.Materials to be Filed as Exhibits. Exhibit 99.1 Joint Filing Agreement by and between MS Parent, MS Holdings, MS Inc, MS LLC, MS LP, MS Employee, MSPEA Holdings and MSPEA, dated July 7, 2014 SCHEDULE A EXECUTIVE OFFICERS AND DIRECTORS OF MORGAN STANLEY The names of the directors and the names and titles of the executive officers of Morgan Stanley and their principal occupations are set forth below. The business address of each of the directors or executive officers is that of Morgan Stanley at 1585 Broadway, New York, New York 10036. Name Title Citizenship *James P. Gorman Chairman of the Board and Chief Executive Officer, Morgan Stanley Australia and United States *Erskine B. Bowles Director United States *Howard J. Davies Professor, SciencesPo England *Thomas H. Glocer Director United States *Robert H. Herz President, Robert H. Herz LLC United States *C. Robert Kidder Director United States *Klaus Kleinfeld Chairman and Chief Executive Officer of Alcoa Inc. Germany *Donald T. Nicolaisen Director United States *Hutham S. Olayan President, Chief Executive Officer of The Olayan Group’s U.S. operations United States *James W. Owens Director United States *O. Griffith Sexton Director United States *Ryosuke Tamakoshi Senior Advisor to The Bank of Tokyo-Mitsubishi UFJ, Ltd. Japan *Masaaki Tanaka Representative Director and Deputy President of Mitsubishi UFJ Financial Group, Inc. Japan *Laura D’Andrea Tyson Professor of Business Administration and Economics at the Walter A. Haas School of Business at the University of California, Berkeley United States *Rayford Wilkins, Jr. Director United States Gregory J. Fleming Executive Vice President, President of Morgan Stanley Wealth Management and President of Investment Management United States Eric F. Grossman Executive Vice President and Chief Legal Officer United States Keishi Hotsuki Chief Risk Officer and Executive Vice President Japan Colm Kelleher Executive Vice President and President of Institutional Securities England and Ireland **Ruth Porat Executive Vice President and Chief Financial Officer England and United States James A. Rosenthal Executive Vice President and Chief Operating Officer United States * Director ** Dual citizenship - American and British EXECUTIVE OFFICERS AND DIRECTORS OF MS HOLDINGS INCORPORATED The names of the directors and the names and titles of the executive officers of MS Holdings Incorporated and their principal occupations are set forth below. The business address of each of the directors or executive officers is that of MS Holdings Incorporated at 1585 Broadway, New York, New York 10036. Unless otherwise indicated, each individual is a United States citizen and each occupation set forth opposite an individual’s name refers to MS Holdings Incorporated. Name Title Harvey Bertram Mogenson Director and President 1633 Broadway, New York, NY 10019 United States Edmond Moriarty Director 1585 Broadway, New York, NY 10036, United States Kevin Klingert Director 522 Fifth Avenue, New York, NY 10036, United States Louis A. Palladino, Jr. Vice President 1633 Broadway, New York, NY 10019 United States Noel C. Langlois Vice President 100 Front Street, West Conshohocken, PA 19428, United States Arthur J. Lev Director and Vice President 522 Fifth Avenue, New York, NY 10036, United States *Christina Huffman Vice President 1221 Avenue of the Americas New York, NY, 10020, United States Jason Koenig Vice President 1221 Avenue of the Americas New York, NY, 10020, United States Scott William Moss Vice President 1221 Avenue of the Americas New York, NY, 10020, United States Ella D. Cohen Vice President 522 Fifth Avenue, New York, NY 10036, United States Craig Krasinski Vice President 100 Front Street, West Conshohocken, PA 19428, United States Matthew Paul Martin Vice President 522 Fifth Avenue, New York, NY 10036, United States Sheri Lynn Schreck Vice President 522 Fifth Avenue, New York, NY 10036, United States Jyoti J. Mandalia Treasurer 750 Seventh Avenue, New York, NY 10019, United States * Dual citizenship - American and British EXECUTIVE OFFICERS AND DIRECTORS OF MORGAN STANLEY PRIVATE EQUITY ASIA III, INC. The names of the directors and the names and titles of the executive officers of Morgan Stanley Private Equity Asia III, Inc. and their principal occupations are set forth below. The business address of each of the directors or executive officers is as provided below. Unless otherwise indicated, each individual is a United States citizen and each occupation set forth opposite an individual’s name refers to Morgan Stanley Private Equity Asia III, Inc. Name Title Address Hsuan Chin Chou Director International Commerce Centre 1 Austin Road West, Kowloon Hong Kong Alan K. Jones Director, President and Managing Director 1585 Broadway New York, New York 10036 John J. Moon Director 1585 Broadway New York, New York 10036 Fred Steinberg Chief Financial Officer, Assistant Treasurer and Vice President 1 New York Plaza New York, New York 10004 Jason Koenig Chief Legal Officer and Secretary and Vice President 1221 Avenue of the Americas New York, New York 10020 Robert M. Murphy Vice President 440 South LaSalle St. One Financial Plaza Chicago, Illinois 60605 Christopher L. O'Dell Vice President 522 Fifth Avenue New York, New York 10036 *Edwin van Keulen Vice President and Assistant Treasurer 1633 Broadway New York, New York 10019 Michael A. Henry Chief Compliance Officer and Vice President 1221 Avenue of the Americas New York, New York 10020 Samantha Jennifer Cooper Vice President 1585 Broadway New York, New York 10036 Scott William Moss Vice President and Assistant Secretary 1221 Avenue of the Americas New York, New York 10020 Christopher H. Norris Vice President 1585 Broadway New York, New York 10036 Karen A. Cassidy Treasurer 750 Seventh Avenue New York 10019 Robert John Creaney Vice President and Assistant Treasurer 440 South LaSalle St. One Financial Plaza Chicago, Illinois 60605 Lisa M. Pariot Vice President 1585 Broadway New York, New York 10036 * Citizenship - Dutch EXECUTIVE OFFICERS OF MORGAN STANLEY PRIVATE EQUITY ASIA III, LLC The managing member of Morgan Stanley Private Equity Asia III, L.L.C. is Morgan Stanley Private Equity Asia III, Inc. Morgan Stanley Private Equity Asia III, L.L.C. does not have officers or directors. EXECUTIVE OFFICERS OF MORGAN STANLEY PRIVATE EQUITY ASIA III, L.P. The general partner of Morgan Stanley Private Equity Asia III, L.P. is Morgan Stanley Private Equity Asia III, LLC. Morgan Stanley Private Equity Asia III, L.P. does not have officers or directors EXECUTIVE OFFICERS AND DIRECTORS OF MORGAN STANLEY PRIVATE EQUITY ASIA EMPLOYEE INVESTORS III, L.P. The general partner of Morgan Stanley Private Equity Asia Employee Investors III, L.P. is Morgan Stanley Private Equity Asia III, LLC. Morgan Stanley Private Equity Asia Employee Investors III, L.P. does not have officers or directors. EXECUTIVE OFFICERS AND DIRECTORS OF MORGAN STANLEY PRIVATE EQUITY ASIA III HOLDINGS (CAYMAN) LTD The name of the director and the names and titles of the executive officer of Morgan Stanley Private Equity Asia III Holdings (Cayman) Ltd and their principal occupations are set forth below. The business address of each of the director or executive officer is also set forth below. Unless otherwise indicated, each individual is a United States citizen and each occupation set forth opposite an individual’s name refers to Morgan Stanley Private Equity Asia III Holdings (Cayman) Ltd. Name Title Address Samantha Jennifer Cooper Director 1585 Broadway New York, New York 10036 Karen A. Cassidy Treasurer 750 Seventh Avenue, NY 10019 Edwin van Keulen* Treasurer 1633 Broadway New York, NY 10019 Christopher H. Norris Vice President 1585 Broadway New York, New York 10036 *Citizenship - Dutch EXECUTIVE OFFICERS AND DIRECTORS OF MSPEA AGRICULTURE HOLDING LIMITED The name of the director and the names and titles of the executive officer of MSPEA Agriculture Holding Limited and their principal occupations are set forth below. The business address of each of the director or executive officer is also set below. Unless otherwise indicated, each individual is a United States citizen and each occupation set forth opposite an individual’s name refers to MSPEA Agriculture Holding Limited. Name Title Address Alan K. Jones Director 1585 Broadway New York, New York 10036 Samantha Jennifer Cooper Director 1585 Broadway New York, New York 10036 Choi Sung Min Director HungKuk Life Insurance Building 226 Shinmun-ro 1-Ga, Chongro-Ku Seoul 110-061, Republic of Korea Karen A. Cassidy Treasurer 750 Seventh Avenue, NY 10019 Edwin van Keulen* Treasurer 1633 Broadway New York, NY 10036 *Citizenship - Dutch SCHEDULE B LEGAL PROCEEDINGS Unless the context otherwise requires, the term “Morgan Stanley” means Morgan Stanley and its consolidated subsidiaries. Morgan Stanley & Co. LLC (“MS&Co.”) and Morgan Stanley Smith Barney LLC (“MSSB LLC”), referenced below, are Morgan Stanley’s primary U.S. broker-dealers. (a) On September 30, 2009, Morgan Stanley entered into an administrative settlement agreement with the U.S. Environmental Protection Agency (“EPA”) to resolve certain violations of the U.S. environmental laws allegedly committed by Morgan Stanley during 2005. These alleged violations included: distribution of approximately 2.7 million gallons of reformulated gasoline that failed to comply with maximum benzene content limitations; failure to report volume and property information for each batch of gasoline blendstock imported and reformulated gasoline produced; failure to conduct an annual attest engagement; and failure to provide product transfer documents for each transfer of reformulated gasoline and each batch of previously certified gasoline. Without admitting or denying the EPA’s allegations, Morgan Stanley agreed to resolve these matters for a civil penalty of $405,000. (b) On June 24, 2010, Morgan Stanley and the Office of the Attorney General for the Commonwealth of Massachusetts (“Massachusetts OAG”) entered into an Assurance of Discontinuance (“AOD”) to resolve the Massachusetts OAG’s investigation of the Issuer’s financing, purchase and securitization of certain subprime residential mortgages. The AOD provides for Morgan Stanley to make payments totaling approximately $102.7 million, and for Morgan Stanley to use its best efforts to implement certain business practices related to such activities on a prospective basis. In addition, MS&Co. has been involved in a number of civil proceedings and regulatory actions which concern matters arising in connection with the conduct of its business. Certain of such proceedings have resulted in findings of violation of federal or state securities laws. Such proceedings are reported and summarized in the MS&Co. Form BD filed with the SEC, which descriptions are hereby incorporated by reference. The MSSB LLC Form BD filed with the SEC is also hereby incorporated by reference. SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Amendment is true, complete and correct. Dated: July 7, 2014. MORGAN STANLEY By: /s/ Christina Huffman Name: Christina Huffman Title: Authorized Signatory MS HOLDINGS INCORPORATED By: /s/ Christina Huffman Name: Christina Huffman Title: Vice President MORGAN STANLEY PRIVATE EQUITY ASIA III, INC. By: /s/ Samantha Jennifer Cooper Name: Samantha Jennifer Cooper Title: Vice President MORGAN STANLEY PRIVATE EQUITY ASIA III, L.L.C. By:
